Citation Nr: 1605744	
Decision Date: 02/16/16    Archive Date: 03/01/16

DOCKET NO.  14-10 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Whether creation of an overpayment in the amount of $3,557.00 was proper.


REPRESENTATION

Appellant represented by:	Delaware Commission of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from January 2000 to January 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2009 administrative decision by the Debt Management Center.  

In November 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ), a transcript of which has been associated with the claims file.


FINDING OF FACT

By a March 2010 decision, the Committee on Waivers and Compromises granted the Veteran a waiver of overpayment of additional compensation benefits for a dependent in the amount of $3,557.00. 


CONCLUSION OF LAW

There remains no justiciable case or controversy concerning whether the creation of the overpayment of compensation was valid.  38 U.S.C.A. §§ 7104(a), 7105(d)(5) (West 2014); 38 C.F.R. § 20.101 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

After the Veteran expressed disagreement in December 2009 with the validity
of the debt at issue, thereby initiating an appeal, the Committee on Waivers and Compromises granted waiver of the overpayment in controversy in March 2010.   That waiver of the full amount of the debt in controversy rendered moot any argument with regard to the propriety of the debt created, as there is no further relief that can be granted to the appellant.  Because the appeal regarding the propriety of the creation of the overpayment has been rendered moot by virtue of the Committee's March 2010 waiver of the overpayment in full, the current appeal must be dismissed for lack of jurisdiction.  38 U.S.C.A. §§ 7104(a), 7105(d)(5) (West 2014).


ORDER

The appeal regarding the propriety of an overpayment of dependency benefits in the amount of $3,557.00 is moot because the overpayment was previously waived, and it is dismissed.
	


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


